UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G Under the Securities Exchange Act of 1934 PepperBall Technologies, Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 815175104 (CUSIP Number) December 31, (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for the Reporting Person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. (1) Name of Reporting Person and I.R.S. Identification No. of Such Person (entities only)1 The Peierls Foundation, Inc. Taxpayer I.D. No. 13-6082503 (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X (3) SEC Use Only (4) Citizenship or Place of Organization New York, USA Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power: (6)Shared Voting Power: (7)Sole Dispositive Power: (8)Shared Dispositive Power: 692,349 2 0 692,349 2 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 692,349 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) (11) Percent of Class Represented by Amount in Row (9): 5.22% (12) Type of Reporting Person (See Instructions): CO 1 Joint filing pursuant to Rule 13d-1(k)(1).This Schedule 13G is filed by the Peierls Foundation, Inc. (the “Foundation”).This Schedule 13G is also being filed on behalf of E. Jeffrey Peierls, the President and a Director of the Foundation, and Brian E. Peierls, the Vice President and a Director of the Foundation.E. Jeffrey Peierls and Brian E. Peierls may be deemed to share indirect ownership of securities held by the Foundation, as well as securities held by a trust of which E. Jeffrey Peierls and Brian E. Peierls are co-trustees. 2 Consists of 369,377 shares of common stock and 322,972 shares of common stock which may be acquired upon conversion of shares of convertible preferred stock held by the Foundation. CUSIP No. (1) Name of Reporting Person and I.R.S. Identification No. of Such Person (entities only)1 E. Jeffrey Peierls (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X (3) SEC Use Only (4) Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power: (6)Shared Voting Power: (7)Sole Dispositive Power: (8)Shared Dispositive Power: 270,5613 799,572 4 270,561 3 799,572 4 (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 1,070,132 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) (11) Percent of Class Represented by Amount in Row (9): 7.96% (12) Type of Reporting Person (See Instructions): IN 3 Consists of 117,777 shares of common stock and 91,951 shares of common stock which may be acquired upon conversion of shares of convertible preferred stock held by E. Jeffrey Peierls, and 60,832 shares of common stock which may be acquired upon conversion of shares of convertible preferred stock held by trusts of which E. Jeffrey Peierls is the sole trustee. 4 Consists of 63,269 shares of common stock and 43,954 shares of common stock which may be acquired upon conversion of shares of convertible preferred stock held by a trust of which E. Jeffrey Peierls is a co-trustee, and 369,377 shares of common stock and 322,972 shares of common stock which may be acquired upon conversion of shares of convertible preferred stock held by the Foundation. (1) Name of Reporting Person and I.R.S. Identification No. of Such Person (entities only)1 Brian E.Peierls (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X (3) SEC Use Only (4) Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power: (6)Shared Voting Power: (7)Sole Dispositive Power: (8)Shared Dispositive Power: 154,796 5 799,572 6 154,796 5 799,572 6 (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 954,368 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) (11) Percent of Class Represented by Amount in Row (9): 7.14% (12) Type of Reporting Person (See Instructions): IN 5 Consists of 85,976 shares of common stock and 66,282 shares of common stock which may be acquired upon conversion of shares of convertible preferred stock held by Brian E. Peierls, and 2,538 shares of common stock held by Brian E.
